Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 1 of 30




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-62455-BLOOM/Valle

  MICHAEL KORS, L.L.C.,
  and GIANNI VERSACE S.R.L.,

                    Plaintiffs,

  vs.

  THE INDIVIDUALS, PARTNERSHIPS AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

                    Defendants.
                                                         /

                            ORDER GRANTING PLAINTIFFS’ MOTION
                           FOR ENTRY OF PRELIMINARY INJUNCTION

            THIS CAUSE is before the Court upon Plaintiffs’ Motion for Preliminary Injunction

  (“Motion”), ECF No. [7]. The Court has carefully considered the Motion, the record in this case,

  and the applicable law, and is otherwise fully advised.

            By the instant Motion, Plaintiffs, Michael Kors, L.L.C. and Gianni Versace, S.r.l.

  (collectively “Plaintiffs”), move for entry of a preliminary injunction against Defendants,1 for

  alleged violations of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a). The Court held a hearing

  by video conference on December 18, 2020, which was attended by counsel for Plaintiffs only.

  During the hearing, Plaintiffs directed the Court to evidence supporting the Motion for

  Preliminary Injunction. Prior to the hearing, Plaintiffs notified the Court that it had received an

  email inquiry from Defendant Numbers 172, 192, 251, 293, and 3042 to which Plaintiffs


  1
   Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on Schedule
  “A” hereto (collectively “Defendants”).
  2
      Plaintiffs’ counsel was also contacted via email by attorneys based in the United States and foreign-
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 2 of 30

                                                                  Case No. 20-cv-62455-BLOOM/Valle


  provided notice of the hearing and Defendants’ rights to file answers in response to Plaintiffs’

  claims. Other email communications were received but were in the context of attempting to

  resolve the case and were not objections to the issuance of a preliminary injunction. None of the

  Defendants formally responded to the Motion, nor have they made any appearance or filing in

  this case, other than the above mentioned emails, either individually or through counsel. Because

  Plaintiffs have satisfied the requirements for the issuance of a preliminary injunction, the Court

  grants the Motion.

      I. FACTUAL BACKGROUND3

          Plaintiff, Michael Kors, L.L.C., is the owner of the following trademarks which are valid

  and registered on the Principal Register of the United States Patent and Trademark Office (the

  “Michael Kors Marks”):

                        Registration     Registration
      Trademark                                                     Class(es) / Relevant Goods
                         Number             Date
                                                       IC 025 – clothing for use by women; namely,
                                                       anoraks; [aprons;] ascots; [ babushkas; ]
                                                       bandanas; [ bathrobes; ] belts; blazers;
                                                       blousons; bodysuits; boleros; boots;[ boxer
                                                       shorts; brassieres; briefs;] caftans; camisoles;
                                                       capes; caps; cardigans; chemises; clogs; fur
  MICHAEL KORS            2,049,326      April 1, 1997 coats; suit coats;[ corselets;] culottes;
                                                       earmuffs; [galoshes; garter belts; girdles;]
                                                       gloves; [ nightgowns; ] halter tops; hats;
                                                       headbands; [ hosiery; ] jeans; jogging suits;
                                                       jumpers; jumpsuits; kerchiefs; kimonos;
                                                       leggings; [ leotards; ]loungewear; mittens;
                                                       moccasins; mufflers; neckerchiefs; neckties;

  based counsel regarding a possible resolution of the matter on behalf of Defendant Numbers 34, 49, 51,
  53, 55, 56, 57, 58, 61, 62, 64, 65, 114, 117, 135, 188, 271, 275, 279, and 323, ECF No. [20], at n.1.
  3
    The factual background is taken from Plaintiffs’ Amended Complaint, ECF No. [17], Plaintiffs’ Motion,
  ECF No. [7], and supporting evidentiary submissions. Plaintiffs filed declarations and exhibits annexed
  thereto in support of their Motion. The declarations are available in the docket at the following entries:
  Declaration of Chloe Long, ECF No. [7-1], Declaration of Christine Ann Daley, ECF No. [7-2], and
  Declaration of Kathleen Burns, ECF No. [7-3].


                                                      2
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 3 of 30

                                                       Case No. 20-cv-62455-BLOOM/Valle


                  Registration   Registration
    Trademark                                             Class(es) / Relevant Goods
                   Number           Date
                                                neckwear; [ negligees; nightshirts; overalls;
                                                overshoes pajamas; panties; ] pantsuits; [
                                                pantyhose; ] parkas; pedal pushers; [ peignors;
                                                pinafores; playsuits; pocket squares;] ponchos;
                                                pullovers; raincoats; sandals; scarves; shawls;
                                                shorts; undershirts; athletic shoes; gym shorts;
                                                sweat shorts; [ ski suits; ] slacks; [ snowsuits; ]
                                                socks; sport coats; sport shirts; [ stockings; ]
                                                stoles; suits; [ suspenders; ] sweat pants; sweat
                                                shirts; T-shirts; trousers; [tuxedos;
                                                underpants;] vests; vested suits; and warm-up
                                                suits; and, clothing for use by men; namely,
                                                anoraks; [ ascots; bandanas; bathrobes; ] belts;
                                                blazers; [ boots; boxer shorts; briefs; capes;
                                                caps; ] cardigans; [ clogs; ] fur coats; suit
                                                coats; [ earmuffs; galoshes; ] gloves; hats; [
                                                headbands; hosiery; jeans; jogging suits;
                                                kerchiefs; leotards; loungewear; mittens;
                                                moccasins; mufflers; neckerchiefs; ] neckties;
                                                neckwear; [ nightshirts; overalls; overshoes;
                                                pajamas; pantsuits; ] parkas; [ pedal pushers;
                                                playsuits; ] pocket squares; [ ponchos; ]
                                                pullovers; raincoats; [ sandals; ] scarves; [
                                                shawls; ] shorts; undershirts; [ athletic shoes;
                                                gym shorts; sweat shorts; ski suits; ] slacks; [
                                                snowsuits; socks; ] sport coats; sport shirts;
                                                suits; [ suspenders; ] sweat pants; sweat shirts;
                                                T-shirts; trousers; tuxedos; vests; vested suits;
                                                [ and warm-up suits ].
                                 December 18, IC 018 – handbags, billfolds, credit card cases,
  MICHAEL KORS     2,520,757
                                     2001     key cases, and tote bags.




                                            3
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 4 of 30

                                                            Case No. 20-cv-62455-BLOOM/Valle


                      Registration   Registration
     Trademark                                                 Class(es) / Relevant Goods
                       Number           Date
                                                     IC 018 – bags, namely, tote bags; handbags;
                                                     purses; wallets.

                                                    IC 025 – Men's and women's clothing, namely,
                                                    dresses, skirts, blouses, pants, jackets, blazers,
    MICHAEL                                         coats, raincoats, capes, ponchos, scarves, hats,
                       3,080,631     April 11, 2006
  MICHAEL KORS                                      gloves, sweaters, belts, bathing suits, halter
                                                    tops, jeans, warm up suits, sweatshirts,
                                                    sweatpants, leggings, shorts, slacks, sport
                                                    coats, sport shirts, suits, t-shirts, vests, ties;
                                                    undergarments for women, namely, camisoles;
                                                    footwear and headwear; belts.
                                      October 17,
  MICHAEL KORS         3,160,981                     IC 014 – watches.
                                         2006
                                                     IC 009 – eyeglass frames, eyeglasses,
                                                     sunglasses, eye shades.

                                                     IC 018 – handbags.
   MK MICHAEL
                       3,438,412     May 27, 2008
      KORS                                           IC 025 – Men's and women's clothing, namely,
                                                     dresses, skirts, blouses, pants, jackets, blazers,
                                                     coats, sweaters, belts, jeans, sweatshirts,
                                                     shorts, slacks, sport coats, T-shirts; footwear
                                                     and headwear; belts.
   MK MICHAEL                        November 18,
                       3,535,310                  IC 014 – watches.
      KORS                              2008

                                     November 8,
  MICHAEL KORS         4,052,748                 IC 014 – jewelry.
                                        2011

  See Declaration of Chloe Long, ECF No. [7-1], at 4-5; ECF No. [17-1] (containing Certificates

  of Registrations for the Michael Kors Marks at issue). The Michael Kors Marks are used in

  connection with the manufacture and distribution of quality goods in the categories identified

  above. See Declaration of Chloe Long, ECF No. [7-1], at 4-5.




                                                 4
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 5 of 30

                                                             Case No. 20-cv-62455-BLOOM/Valle


         Plaintiff, Gianni Versace, S.r.l., is the owner of the following trademarks which are valid

  and registered on the Principal Register of the United States Patent and Trademark Office (the

  “Versace Marks”):

                      Registration    Registration
     Trademark                                                 Class(es) / Relevant Goods
                       Number            Date
                                                      IC 009 – spectacles and spectacles frames.

                                                   IC 014 – goods of precious metals or coated
                                                   therewith, namely necklaces, earrings,
                       1,875,093     Jan. 24, 1995
                                                   bracelets, broches, rings, necktie pins, badges
                                                   of precious metal, medallions, belt buckles of
                                                   precious metal (for clothing), jewelry, precious
                                                   gemstones, watches, clocks, chronometers.
                                                   IC 018 – leather or imitations of leather,
                                                   namely, animal skins and hides, handbags,
                                                   wallets, luggage, attache cases, tote bags,
                                                   briefcases, all purpose sport bags, travelling
                                                   trunks and carry-on bags, shoulder bags,
                                                   garment bags for travelling, keycases,
                                                   umbrellas.
     VERSACE           2,121,984     Dec. 16, 1997
                                                   IC 025 – clothing for men, women and
                                                   children, namely belts, coats, raincoats,
                                                   waistcoats, blouses and pullovers, jackets,
                                                   trousers, skirts, dresses, suits, shirts and
                                                   chemises, T-shirts, sweaters, underwear, socks
                                                   and stockings, gloves, ties, scarves, hats and
                                                   caps, boots, shoes and slippers.
                                                   IC 020 – chairs, cupboards; cushions; desks;
                                                   divans; figures of bone, ivory, plaster, plastic,
                                                   wax and wood; domestic fireplace bellow;
                                                   door handles for furniture; non-metal key
     VERSACE           2,440,541     April 3, 2001 chains; office furniture; pillows; parts and
                                                   fittings for all the aforesaid goods.
                                                   IC 024: bath linen, bath mats, bed linen;
                                                   blankets; unfitted fabric, furniture covers;
                                                   handkerchiefs; kitchen towels.




                                                  5
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 6 of 30

                                                       Case No. 20-cv-62455-BLOOM/Valle


                  Registration   Registration
    Trademark                                            Class(es) / Relevant Goods
                   Number           Date
                                                IC 009 – optical instruments, apparatus and
                                                equipments, namely eyeglasses; reading
                                                glasses, and optical glasses; sunglasses;
                                                spectacles; spectacles frames; monocles;
                                                lorgnettes.

                                                IC 014 – articles made of precious metals and
                                                alloys of precious metals with or without
                                                precious stones, namely rings, necklaces,
                                                bracelets, brooches, earrings, tie clips, cuff-
                                                links, diamonds, jewelry cases made of
                                                precious metal, watches, clocks, chronometers,
                                                watch cases, costume jewelry.

                                              IC 018 – leather and imitation of leather sold
                                              in bulk, handbags, wallets, luggage, attache
                                              cases, tote bags, briefcases, sport bags,
                                              traveling trunks, carry-on bags, shoulder bags,
                                              garment bags for traveling, key cases,
                                              umbrellas, parasols, walking sticks, whips,
                                              harnesses, saddlery; leather key chains.
                   2,980,455     Aug. 2, 2005 IC 020: Furniture; mirrors, namely looking
                                              glasses; picture frames; chairs; cupboards;
                                              cushions; desks; divans; plastic and wood
                                              doorknobs; figures of bone, ivory, plaster,
                                              plastic, wax and wood; plastic and wood
                                              furniture handles for doors, plastic key chains;
                                              magazine racks; office furniture; pillows; fitted
                                              furniture covers.

                                                IC 024 – fabric for textile use, fabric of
                                                imitation animal skins, fabric for boots and
                                                shoes, bath linen; bed linen; blankets; curtains;
                                                unfitted furniture covers; handkerchiefs;
                                                kitchen towels; textile wall hangings.

                                                IC 025 – clothing for men, women and
                                                children, namely belts, coats, raincoats,
                                                waistcoats, blouses and pullovers, jackets,
                                                trousers, skirts, dresses, suits, shirts and
                                                chemises, T-shirts, sweaters, underwear, socks
                                                and stockings, gloves, ties, scarves, hats and
                                                caps, boots, shoes and slippers.



                                            6
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 7 of 30

                                                       Case No. 20-cv-62455-BLOOM/Valle


                  Registration   Registration
    Trademark                                             Class(es) / Relevant Goods
                   Number           Date
                                                IC 009 – glasses, sunglasses, spectacles,
                                                spectacle frames, and cases.

                                                IC 014 – articles made of precious metals and
                                                alloys of precious metals, with or without
                                                precious stones, namely, rings, necklaces,
                                                bracelets, earrings, tie clips, cuff-links,
                                                watches, costume jewellery.

                                                IC 024 – fabric for textile use, fabric for boots
                   3,194,501     Jan. 2, 2007
                                                and shoes, bath linen, bed linen, bed blankets,
                                                unfitted fabric furniture covers.

                                                IC 025 – clothing for men, women and
                                                children, namely belts, coats, raincoats,
                                                waistcoats, blouses, and pullovers, jackets,
                                                trousers, skirts, dresses, suits, shirts and
                                                chemises, t-shirts, sweaters, underwear, socks
                                                and stockings, gloves, ties, scarves, hats and
                                                caps, boots, shoes and slippers.
                                                IC 009 – optical instruments, apparatus and
                                                equipment, namely, glasses, sunglasses,
                                                spectacles, spectacle frames, accessories in the
                                                nature of eyeglass chains, and parts, fittings,
                                                components and cases for all the aforesaid
                                                goods.

                                               IC 014 – articles made of precious metals and
                                               alloys of precious metals, with or without
                                               precious stones, namely, rings, necklaces,
                                               bracelets, brooches, earrings, tie clips, cuff-
                   3,199,127     Jan. 16, 2007 links, watches, watch cases, costume
                                               jewellery, parts and fittings for all the
                                               aforesaid goods.

                                                IC 018 – leather and imitation leather goods,
                                                namely, handbags, wallets, luggage, tote bags,
                                                briefcases, sport bags, carry-on bags, shoulder
                                                bags, garment bags for traveling, key cases.

                                                IC 024 – fabric for textile use, fabric of
                                                imitation animal skins, fabric for boots and
                                                shoes, bath linen, bed linen; bed blankets; and


                                            7
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 8 of 30

                                                        Case No. 20-cv-62455-BLOOM/Valle


                  Registration   Registration
    Trademark                                              Class(es) / Relevant Goods
                   Number           Date
                                                 kitchen towels.


                                                 IC 009 – glasses, sunglasses, spectacles.

                                                 IC 018 – leather and imitation leather goods,
                                                 namely, handbags, wallets, luggage, tote bags,
                                                 key cases.

                                                 IC 020 – furniture; mirrors, namely, looking
                                                 glasses; cushions; desks; divans; office
                                                 furniture; pillows; parts and fittings for the
                                                 aforesaid furniture goods, namely, fitted
                                                 furniture covers not of paper.
                   3,453,992     June 24, 2008
                                                 IC 024 – bath linen; bed linen; bed blankets.

                                                 IC 025 – Clothing for men, women and
                                                 children, namely, belts, coats, waistcoats,
                                                 blouses and pullovers, jackets, trousers, skirts,
                                                 dresses, shirts and chemises, T-shirts,
                                                 underwear, socks and stockings, gloves, ties,
                                                 scarves, hats and caps, shoes and slippers.

                                               IC 026 – clothing buttons.
                                               IC 009 – glasses, namely, eyeglasses;
                                               sunglasses; spectacles; spectacle frames;
    VERSACE        3,976,544      3,976,544 spectacle cases, parts and accessories for the
                                               aforementioned products, namely, eyeglasses,
                                               lenses and optical frames.
                                               IC 014 – articles made of precious metals and
                                               alloys of precious metals with or without
                                               precious stones, namely, rings, necklaces,
                                               bracelets, brooches, earrings, tie clips,
                                               cufflinks, diamonds, jewel cases, watches,
                                               clocks, chronometers, watch cases, costume
    VERSACE        4,398,385     Sep. 10, 2013
                                               jewelry, parts and fittings for all the aforesaid
                                               goods.

                                                 IC 027 – carpets, bath mats; rugs, mats and
                                                 matting, and other materials for covering
                                                 existing floors; non-textile wall hangings.



                                             8
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 9 of 30

                                                       Case No. 20-cv-62455-BLOOM/Valle


                  Registration   Registration
    Trademark                                             Class(es) / Relevant Goods
                   Number           Date
                                              IC 025 – clothing for men, women and
                                              children, namely, belts, coats, raincoats,
                                              waistcoats, blouses and pullovers, jackets,
                                              trousers, skirts, dresses, suits, shirts and
                                              chemises, T-shirts, sweaters, underwear, socks
                                              and stockings, gloves, ties, scarves, hats and
                   4,476,530     Feb. 4, 2014
                                              caps, boots, shoes and slippers.

                                               IC 026 – lace and embroidery, ribbons and
                                               braid, buttons, hooks and eyes, pins namely,
                                               hair pins, curling pins, safety pins and needles,
                                               buckles, namely, belt buckles and hair buckles.
                                               IC 014 – jewellery, precious stones;
                                               horological and chronometric instruments;
                                               jewelry, namely, rings; cuff links; jewelry,
                                               namely, bracelets; watch bands; watch cases
                                               being parts of watches; clock cases being parts
                                               of clocks; watch chains; jewelry chains;
                                               pendants; jewelry, namely, necklaces;
                                               chronographs as watches; timepieces;
                                               stopwatches; chronoscopes; diamonds; tie
                                               pins; figurines, namely, statuettes of precious
                                               metal; gold thread jewelry; jewelry, namely,
                                               wire in the nature of threads of precious metal;
                                               jewelry, namely, silver thread; jewellery;
                                               jewelry, namely, cloisonné jewellery; badges
                                               of precious metal; clock- and watchmaking
                   5,253,199     Aug. 01, 2017 items, namely, clock hands; alloys of precious
                                               metal; ingots of precious metals; movements
                                               for clocks and watches; medals; jewelry,
                                               namely, lockets; earrings; jewellery of yellow
                                               amber; ivory jewelry; jewelry, namely,
                                               ornaments; ornaments of jet; shoe ornaments
                                               of precious metal; hat ornaments of precious
                                               metal; pendulum clocks; atomic clocks;
                                               wristwatches; pocket watches; master clocks;
                                               electric clocks and watches; jewellery stones;
                                               key rings in the nature of trinkets and fobs of
                                               precious metal; dials for clock-and-watch-
                                               making; boxes of precious metal; cases for
                                               clock- and watchmaking, namely, cases being
                                               parts of watches and clocks; jewelry cases in
                                               the nature of caskets or boxes; presentation


                                             9
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 10 of 30

                                                       Case No. 20-cv-62455-BLOOM/Valle


                  Registration   Registration
     Trademark                                           Class(es) / Relevant Goods
                   Number           Date
                                                cases for watches being parts of watches; pins
                                                being jewelry; ornamental pins; jewelry,
                                                namely, brooches; statuettes of precious metal;
                                                costume jewelry, namely, paste jewelry; time
                                                instruments, namely, watches, clocks; alarm
                                                clocks; watch crystals.
                                                IC 014 – jewelry, precious stones; horological
                                                and chronometric instruments; rings being
                                                jewelry; cuff links; bracelets being jewelry;
                                                watch bands; watch cases; clock cases; watch
                                                chains; jewelry chains; pendants; necklaces
                                                being jewelry; chronographs for use as
                                                timepieces; timepieces; stopwatches;
                                                chronoscopes; diamonds; tie pins; figurines in
                                                the nature of statuettes of precious metal; gold
                                                thread jewelry; wire of precious metal, namely,
                                                precious metal jewelry chains; silver thread
                                                jewelry; cloisonné jewelry; badges of precious
                                                metal; clock hands for clock- and
                                                watchmaking; alloys of precious metal; ingots
                                                of precious metals; movements for clocks and
                                                watches; medals; lockets being jewelry;
                                                earrings; jewelry of yellow amber, ivory
                   5,173,618
                                                jewelry; jewelry ornaments; ornaments of jet;
                                                shoe ornaments of precious metal; hat
                                                ornaments of precious metal; pendulum
                                                clocks; atomic clocks; wristwatches; pocket
                                                watches; master clocks; electric clocks and
                                                watches; jewelry stones; trinkets or fobs,
                                                namely, key rings of precious metal; dials for
                                                clock and watch making; boxes of precious
                                                metal; cases for clock- and watchmaking;
                                                jewelry cases, namely, jewelry caskets and
                                                boxes; presentation cases for watches, namely,
                                                cases adapted for holding watches; pins being
                                                jewelry; ornamental pins; jewelry brooches;
                                                statuettes of precious metal; paste jewelry
                                                being costume jewelry; time instruments,
                                                namely, watches, clocks; alarm clocks; watch
                                                crystals.




                                          10
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 11 of 30

                                                              Case No. 20-cv-62455-BLOOM/Valle


  See Declaration of Chloe Long, ECF No. [7-1], at 10-11; ECF No. [17-2] (containing Certificates

  of Registration for the Versace Marks at issue). The Versace Marks are used in connection with

  the manufacture and distribution of quality goods in the category identified above. See

  Declaration of Chloe Long, ECF No. [7-1], at 10-11.

         Defendants, by operating Internet based e-commerce stores and a commercial Internet

  website under Defendants’ respective seller identification names and domain name identified on

  Schedule “A” hereto (the “Seller IDs and Subject Domain Name”), have advertised, promoted,

  offered for sale, or sold goods bearing and/or using what Plaintiffs have determined to be

  counterfeits, infringements, reproductions or colorable imitations of the Michael Kors Marks

  and/or the Versace Marks (collectively “Plaintiffs’ Marks”). See Declaration of Chloe Long,

  ECF No. [7-1], at 16-20; Declaration of Christine Ann Daley, ECF No. [7-2], at 2; Declaration of

  Kathleen Burns, ECF No. [7-3], at 4.

         Although each Defendant may not copy and infringe each of Plaintiffs’ Marks for each

  category of goods protected, Plaintiffs have submitted sufficient evidence showing each

  Defendant has infringed, at least, one or more of Plaintiffs’ Marks. See Declaration of Chloe

  Long, ECF No. [7-1], at 16-20. Defendants are not now, nor have they ever been, authorized or

  licensed to use, reproduce, or make counterfeits, reproductions, and/or colorable imitations of

  Plaintiffs’ Marks. See Declaration of Chloe Long, ECF No. [7-1], at 16, 19-20.

         Counsel for Plaintiffs retained Invisible Inc (“Invisible”), a licensed private investigative

  firm, to investigate the promotion and sale of counterfeit and infringing versions of Plaintiffs’

  branded products by Defendants and to obtain the available payment account data for receipt of

  funds paid to Defendants for the sale of counterfeit versions of Plaintiffs’ branded products. See

  Declaration of Chloe Long, ECF No. [7-1], at 17; Declaration of Christine Ann Daley, ECF No.




                                                  11
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 12 of 30

                                                                   Case No. 20-cv-62455-BLOOM/Valle


  [7-2], at 2; Declaration of Kathleen Burns, ECF No. [7-3], at 3. Invisible accessed the Internet

  based e-commerce stores and Internet website operating under the Seller IDs and Subject

  Domain Name and placed orders from each Defendant for the purchase of various products, all

  bearing4 counterfeits of, at least, one of Plaintiffs’ trademarks at issue in this action, and

  requested each product to be shipped to Invisible’s address in the Southern District of Florida.

  See Declaration of Kathleen Burns, ECF No. [7-3], at 4. Each order was processed entirely

  online, and following the submission of the orders, Invisible received information for finalizing

  payment5 for the various products ordered via Defendants’ respective payment accounts6 and/or

  payee,7 which are identified on Schedule “A” hereto.8 (See id.) At the conclusion of the process,


  4
   Certain Defendants blurred-out and/or physically altered the images of Plaintiffs’ Marks on the product
  being offered for sale via its e-commerce store. The product Invisible received from this Defendant bears
  Plaintiffs’ Marks in their entirety. (See Declaration of Kathleen Burns, ECF No. [7-3], at 4, n.1.)
  5
   Invisible was instructed not to transmit the funds to finalize the sale for the orders from some of the
  Defendants so as to avoid adding additional funds to Defendants’ coffers. (See Declaration of Christine
  Ann Daley, ECF No. [7-2], at 7 2, n.1; Declaration of Kathleen Burns, ECF No. [7-3], at 4, n.2.)
  6
    Defendant Number 38 operates via a website and Defendant Numbers 39-48 operate via the non-party
  Internet marketplace platform eBay.com, and use money transfer and retention services with PayPal, Inc.
  (“PayPal”). Moreover, Defendant Numbers 5 and 8-9, who operate via AliExpress.com, use money
  transfer and retention services with PayPal as an additional payment method. (See Declaration of
  Kathleen Burns, ECF No. [7-3], at 4 n.3; Declaration of Christine Ann Daley, ECF No. [7-2], at 7.)
  7
    Defendant Numbers 1-31 operate via the non-party Internet marketplace platform, AliExpress.com, and
  have their payments processed on their behalf using Alipay. Defendant Numbers 32-37 operate via the
  non-party e-commerce marketplace platform, Amazon.com, and use payment processing and retention
  services with Amazon Payments, Inc. Defendant Numbers 49-65 operate via the non-party e-commerce
  marketplace platform Joom.com, which is operated by SIA Joom. The payee for the orders placed on
  Joom.com identifies “Joom USA Inc,” which is the aggregate PayPal account for purchases made via
  Joom.com. Defendant Numbers 66-77 operate via the non-party e-commerce marketplace platform,
  Wish.com (“Wish”), which is operated by ContextLogic Inc. (“ContextLogic”). The payee for the orders
  placed on Wish.com identifies “PayPal *Wish,” which is the aggregate PayPal account for purchases
  made via Wish.com. Lastly, Defendant Numbers 78-340 operate via the non-party e-commerce
  marketplace platform, DHgate.com, which utilizes DHpay.com as a third-party payment service. As
  such, Defendants’ payment information is not publicly disclosed. However, because these financial
  entities accept and/or process payments on behalf of the individual merchants operating on their
  respective platforms, the financial entities can tie a particular Seller ID, merchant identification number,
  and/or store number to a reported transaction and identify the merchant’s funds held in sub-accounts
  within their respective account. (See Declaration of Kathleen Burns, ECF No. [7-3], at 4 n.3; Declaration


                                                      12
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 13 of 30

                                                              Case No. 20-cv-62455-BLOOM/Valle


  the detailed web page captures and images of the various Plaintiffs’ branded products ordered via

  Defendants’ Seller IDs and Subject Domain Name, together with photographs of some of the

  products received, were sent to Plaintiffs’ representative, Chloe Long, for inspection. See

  Declaration of Chloe Long, ECF No. [7-1], at 18; Declaration of Christine Ann Daley, ECF No.

  [7-2], at 2.

          Plaintiffs’ representative reviewed and visually inspected the detailed web page captures

  and photographs reflecting Plaintiffs’ branded products Invisible ordered from Defendants

  through Internet based e-commerce stores and the Internet website operating under their

  respective Sellers IDs and Subject Domain Name, and determined the products were not genuine

  versions of Plaintiffs’ goods. See Declaration of Chloe Long, ECF No. [7-1], at 19-20.

          On December 2, 2020, Plaintiffs filed their Complaint, ECF No. [1], and on December

  16, 2020, their Amended Complaint, ECF No. [17], against Defendants for trademark

  counterfeiting and infringement, false designation of origin, common law unfair competition, and

  common law trademark infringement. On December 3, 2020, Plaintiffs filed their Ex Parte

  Application for Entry of Temporary Restraining Order, Preliminary Injunction, and Order

  Restraining Transfer of Assets, ECF No. [7]. On December 4, 2020, this Court entered a sealed

  Temporary Restraining Order, ECF No. [11], and temporarily restrained Defendants from

  infringing Plaintiffs’ Marks at issue. The Temporary Restraining Order also directed

  Alibaba.com Hong Kong Limited, which operates the AliExpress.com platform (“AliExpress”),

  Zhejiang Ant Small and Micro Financial Services Group Co., Ltd. (“Ant Financial Services”),

  AliPay (China) Internet Technology Co. Ltd. and Alipay.com Co., Ltd. (collectively, “Alipay”),

  of Christine Ann Daley, ECF No. [7-2], at 5-6, 8-10.)
  8
   Defendant Number 38 also provided contact e-mail addresses in connection with their Subject Domain
  Name, which is included on Schedule “A” hereto. (See Declaration of Christine Ann Daley, ECF No. [7-
  2], at 3.)


                                                     13
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 14 of 30

                                                                Case No. 20-cv-62455-BLOOM/Valle


  Amazon Payments, Inc. (“Amazon”), PayPal, Inc. (“PayPal”), SIA Joom, which operates the

  Joom.com platform (“Joom”), ContextLogic, Inc., which operates the Wish.com website

  (“ContextLogic”), and Dunhuang Group which operates the DHgate.com and DHPay.com

  platforms, to identify and restrain funds in payment accounts associated with Defendants and to

  divert those funds to a holding account. Pursuant to the Court’s December 4, 2020 Order,

  Plaintiffs served Defendants with a copy of the Complaint and Amended Complaint together

  with copies of the Ex Parte Application for Entry of Temporary Restraining Order, Preliminary

  Injunction, and Order Restraining Transfer of Assets, and the Court’s December 4, 2020

  Temporary Restraining Order, thereby providing notice and copies of the December 4, 2020

  Temporary Restraining Order and Plaintiffs’ Ex Parte Application for Entry of Temporary

  Restraining Order, Preliminary Injunction, and Order Restraining Transfer of Assets via email to

  each Defendant’s corresponding email/online contact form, and by posting copies of the

  Temporary Restraining Order and all other pleadings and documents on file in this action on the

  website located at http://servingnotice.com/k10r9/index.html. Thereafter, Certificates of Service

  were filed confirming service on each Defendant, ECF Nos. [21] and [22].

    II.           LEGAL STANDARD

          To obtain a preliminary injunction, a party must demonstrate “(1) a substantial likelihood

  of success on the merits; (2) that irreparable injury will be suffered if the relief is not granted; (3)

  that the threatened injury outweighs the harm the relief would inflict on the non-movant; and (4)

  that the entry of the relief would serve the public interest.” Schiavo ex. rel Schindler v. Schiavo,

  403 F.3d 1223, 1225–26 (11th Cir. 2005); see also Levi Strauss & Co. v. Sunrise Int’l. Trading

  Inc., 51 F. 3d 982, 985 (11th Cir. 1995) (applying the test to a preliminary injunction in a

  Lanham Act case).




                                                    14
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 15 of 30

                                                                Case No. 20-cv-62455-BLOOM/Valle


     III.     ANALYSIS

            The declarations Plaintiffs submitted in support of their Motion for Preliminary

  Injunction support the following conclusions of law:

            A.     Plaintiffs have a strong probability of proving at trial that consumers are likely to

  be confused by Defendants’ advertisement, promotion, sales, offer for sale, and/or distribution of

  goods bearing and/or using counterfeits, reproductions, or colorable imitations of Plaintiffs’

  Marks, and that the products Defendants are selling and promoting for sale are copies of

  Plaintiffs’ products that bear copies of Plaintiffs’ Marks;

            B.     Because of the infringement of Plaintiffs’ Marks, Plaintiffs are likely to suffer

  immediate and irreparable injury if a preliminary injunction is not granted. It clearly appears

  from the following specific facts, as set forth in Plaintiffs’ Amended Complaint, Motion for

  Preliminary Injunction, and accompanying declarations on file, that immediate and irreparable

  loss, damage, and injury will result to Plaintiffs and to consumers because it is more likely true

  than not that:

                   1.     Defendants own or control Internet based e-commerce stores and an

  Internet website operating under their Seller IDs and Subject Domain Name which advertise,

  promote, offer for sale, and sell products bearing and/or using counterfeit and infringing

  trademarks in violation of Plaintiffs’ rights; and

                   2.     There is good cause to believe that more counterfeit and infringing

  products bearing Plaintiffs’ trademarks will appear in the marketplace; that consumers are likely

  to be misled, confused, and disappointed by the quality of these products; and that Plaintiffs may

  suffer loss of sales for their genuine products.




                                                     15
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 16 of 30

                                                               Case No. 20-cv-62455-BLOOM/Valle


           C.     The balance of potential harm to Defendants in restraining their trade in

  counterfeit and infringing branded goods if a preliminary injunction is issued is far outweighed

  by the potential harm to Plaintiffs, their respective reputations, and their goodwill as

  manufacturers and distributors of quality products, if such relief is not issued.

           D.     The public interest favors issuance of the preliminary injunction to protect

  Plaintiffs’ trademark interests and protect the public from being defrauded by the palming off of

  counterfeit goods as Plaintiffs’ genuine goods.

           E.     Under 15 U.S.C. § 1117(a), Plaintiffs may be entitled to recover, as an equitable

  remedy, the illegal profits gained through Defendants’ distribution and sales of goods bearing

  and/or using counterfeits and infringements of Plaintiffs’ Marks. See Reebok Int’l, Ltd. v.

  Marnatech Enters., Inc., 970 F.2d 552, 559 (9th Cir. 1992) (quoting Fuller Brush Products Co.

  v. Fuller Brush Co., 299 F.2d 772, 777 (7th Cir. 1962) (“An accounting of profits under §

  1117(a) is not synonymous with an award of monetary damages: ‘[a]n accounting for profits . . .

  is an equitable remedy subject to the principles of equity.’”)).

           F.     Requesting equitable relief “invokes the district court’s inherent equitable powers

  to order preliminary relief, including an asset freeze, in order to assure the availability of

  permanent relief.” Levi Strauss & Co., 51 F.3d at 987 (11th Cir. 1995) (citing Federal Trade

  Commission v. United States Oil and Gas Corp., 748 F.2d 1431, 1433-34 (11th Cir. 1984)); and

           G.     In light of the inherently deceptive nature of the counterfeiting business, and the

  likelihood that Defendants have violated federal trademark laws, Plaintiffs have good reason to

  believe Defendants will hide or transfer their ill-gotten assets beyond the jurisdiction of this

  Court unless those assets are restrained.

     IV.        CONCLUSION




                                                    16
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 17 of 30

                                                              Case No. 20-cv-62455-BLOOM/Valle


         Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion, ECF No. [7],

  is GRANTED as follows:

         (1)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice

  of this Order are enjoined and restrained until further Order of this Court:

                     a. From manufacturing, importing, advertising, promoting, offering to sell,
                        selling, distributing, or transferring any products bearing and/or using
                        Plaintiffs’ Marks, or any confusingly similar trademarks, other than those
                        actually manufactured or distributed by the Plaintiffs; and

                     b. From secreting, concealing, destroying, selling off, transferring, or
                        otherwise disposing of: (i) any products, not manufactured or distributed
                        by Plaintiffs, bearing and/or using Plaintiffs’ Marks, or any confusingly
                        similar trademarks; or (ii) any evidence relating to the manufacture,
                        importation, sale, offer for sale, distribution, or transfer of any products
                        bearing and/or using Plaintiffs’ Marks, or any confusingly similar
                        trademarks; or (iii) any assets or other financial accounts subject to this
                        Order, including inventory assets, in the actual or constructive possession
                        of, or owned, controlled, or held by, or subject to access by, any
                        Defendant, including, but not limited to, any assets held by or on behalf of
                        any Defendant.

         (2)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice

  of this Order shall immediately discontinue, until further Order of this Court, the use of

  Plaintiffs’ Marks or any confusingly similar trademarks, on or in connection with all Internet

  websites and Internet based e-commerce stores owned and operated, or controlled by them,

  including the Internet based e-commerce stores and Internet website operating under the Seller

  IDs and Subject Domain Name;

         (3)     Each Defendant, its officers, directors, employees, agents, subsidiaries,

  distributors, and all persons in active concert or participation with any Defendant having notice

  of this Order shall immediately discontinue, until further Order of this Court, the use of


                                                   17
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 18 of 30

                                                                  Case No. 20-cv-62455-BLOOM/Valle


  Plaintiffs’ Marks, or any confusingly similar trademarks within domain name extensions,

  metatags or other markers within website source code, from use on any webpage (including as

  the title of any web page), from any advertising links to other websites, from search engines’

  databases or cache memory, and any other form of use of such terms that are visible to a

  computer user or serves to direct computer searches to Internet based e-commerce stores and

  Internet website registered, owned, or operated by any Defendant, including the Internet based e-

  commerce stores and Internet website operating under the Seller IDs and Subject Domain Name;

         (4)     Each Defendant shall not transfer ownership of the Internet based e-commerce

  stores and Internet website operating under their Seller IDs and Subject Domain Name during the

  pendency of this action, or until further order of the Court;

         (5)     Each Defendant shall continue to preserve copies of all computer files relating to

  the use of any of the Seller IDs and Subject Domain Name and shall take all steps necessary to

  retrieve computer files relating to the use of the Seller IDs and Subject Domain Name that may

  have been deleted before the entry of this Order;

         (6)     Upon receipt of notice of this Order, the Defendants and all financial institutions,

  payment processors, banks, escrow services, money transmitters, or marketplace platforms,

  including but not limited to, Alibaba.com Hong Kong Limited, which operates the

  AliExpress.com platform (“AliExpress”), Zhejiang Ant Small and Micro Financial Services

  Group Co., Ltd. (“Ant Financial Services”), AliPay (China) Internet Technology Co. Ltd. and

  Alipay.com Co., Ltd. (collectively, “Alipay”), Amazon Payments, Inc. (“Amazon”), PayPal, Inc.

  (“PayPal”), SIA Joom, which operates the Joom.com platform (“Joom”), ContextLogic, Inc.,

  which operates the Wish.com website (“ContextLogic”), Dunhuang Group which operates the

  DHgate.com and DHPay.com platforms, and their related companies and affiliates shall, to the




                                                   18
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 19 of 30

                                                              Case No. 20-cv-62455-BLOOM/Valle


  extent not already done, (i) immediately identify and restrain all funds in all financial accounts

  and/or sub-accounts associated with the Internet based e-commerce stores and Internet website

  operating under the Seller IDs and Subject Domain Name, store numbers, merchant

  identification numbers, infringing product numbers, and/or the e-mail addresses identified on

  Schedule “A” hereto, as well as any other related accounts of the same customer(s); (ii) identify

  all other accounts which transfer funds into the same financial institution account(s) or any of

  the other financial accounts subject to this Order; (iii) restrain the transfer of all funds, as

  opposed to ongoing account activity, held or received for their benefit or to be transferred into

  their respective financial accounts, and any other financial accounts tied thereto; and (iv)

  immediately divert those restrained funds to a holding account for the trust of the Court.

         (7)     Upon receipt of notice of this Order, the Defendants and all financial institutions,

  payment processors, bank, escrow services, money transmitters, or marketplace platforms

  receiving notice of this Order, including but not limited to, AliExpress, Ant Financial Services,

  Alipay, Amazon, PayPal, Joom, ContextLogic, Dunhuang Group which operates the

  DHgate.com and DHPay.com platforms, Camel FinTech Inc., and their related companies and

  affiliates, shall further, to the extent not already done, provide Plaintiffs’ counsel with all data

  that details (i) an accounting of the total funds restrained and identify the financial account(s)

  and sub-account(s) which the restrained funds are related to, and (ii) the account transactions

  related to all funds transmitted into the financial account(s) and sub-account(s) which have been

  restrained.   No funds restrained by this Order shall be transferred or surrendered by any

  financial institution, payment processor, bank, escrow service, money transmitter, or

  marketplace website, including but not limited to, AliExpress, Ant Financial Services, Alipay,

  Amazon, PayPal, Joom, ContextLogic, Dunhuang Group which operates the DHgate.com and




                                                  19
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 20 of 30

                                                                Case No. 20-cv-62455-BLOOM/Valle


  DHPay.com platforms, Camel FinTech Inc., and their related companies and affiliates for any

  purpose (other than pursuant to a chargeback made pursuant to their security interest in the

  funds) without the express authorization of this Court;

          (8)       This Order shall apply to the Seller IDs and Subject Domain Name, associated e-

  commerce stores and website, and any other seller identification names, domain names, e-

  commerce stores, websites, or financial accounts which are being used by Defendants for the

  purpose of counterfeiting Plaintiffs’ Marks at issue in this action and/or unfairly competing with

  the Plaintiffs;

          (9)       Any Defendant or financial institution account holder subject to this Order may

  petition the Court to modify the asset restraint set out in this Order;

          (10)      As a matter of law, this Order shall no longer apply to any Defendant or

  associated e-commerce store or domain name dismissed from this action, or as to which

  Plaintiffs have withdrawn their request for a preliminary injunction;

          (11)      Pursuant to 15 U.S.C. § 1116(d)(5)(D) and Federal Rule of Civil Procedure 65(c),

  Plaintiffs shall maintain their previously posted bond in the amount of Ten Thousand Dollars and

  Zero Cents ($10,000.00), as payment of damages to which Defendants may be entitled for a

  wrongful injunction or restraint, during the pendency of this action, or until further Order of the

  Court. In the Court’s discretion, the bond may be subject to increase should an application be

  made in the interest of justice;

          (12)      Additionally, for the purpose of providing additional notice of this proceeding,

  and all other pleadings, orders, and documents filed herein, the owners, operators and/or

  administrators of the Internet marketplace websites and/or financial institutions, payment

  processors, banks, escrow services, money transmitters, and marketplace platforms, including




                                                    20
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 21 of 30

                                                           Case No. 20-cv-62455-BLOOM/Valle


  but not limited to AliExpress, Ant Financial Services, Alipay, Amazon, PayPal, Joom,

  ContextLogic, Dunhuang Group which operates the DHgate.com and DHPay.com platforms,

  Camel FinTech Inc., and their related companies and affiliates shall, at Plaintiffs’ request,

  provide Plaintiffs’ counsel with any e-mail address known to be associated with the Defendants’

  respective Seller ID and Subject Domain Name;

         (13)    This Order shall remain in effect during the pendency of this action, or until

  further Order of this Court.

         DONE AND ORDERED in Chambers at Miami, Florida, on December 18, 2020.




                                             ________________________________
                                             BETH BLOOM
                                             UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record via E-mail.




                                                21
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 22 of 30

                                                          Case No. 20-cv-62455-BLOOM/Valle


                               SCHEDULE A:
            DEFENDANTS’ RESPECTIVE FINANCIAL ACCOUNTS/INFORMATION

               Defendant /
  Def.                                Financial Account            Branded Item’s ASIN /
           Seller ID or Subject
  No.                                    Information             Infringing Product Number
              Domain Name
   1     AirTnMax Store           5874011                       20000002886334
   2     BARAN AYDIN Store        5974458                       1005001438472949
   3     Factory Sneaker Store    910324026                     4001335301493
         Global female spirit
   4     trend Store              5885427                       4001360391532
                                  manni37628667@163.com
   5     GoBuy-Y Store            Store No. 5494093             4000607097217
   6     GYXS-STAR Store          910330130                     1005001322397939
   7     HeLeaf Store             5606065                       4001069138793
                                  15730019245@163.com
   8     HomelyVersal Store       Store No. 4604015             33044320936
                                  381033953@qq.com
   9     ONLNIC Store             Store No. 3145008             1005001331934835
   10    pink tomoto fur Store    1472278                       1005001567178144
   11    Shop4418001 Store        4418001                       4000947257974
   12    Shop5240197 Store        5240197                       10000389710428
   13    Shop5591059 Store        5591059                       4000939963939
   14    Shop5626153 Store        5626153                       1005001536772317
   15    Shop5633157 Store        5633157                       4000820699549
   16    Shop5723069 Store        5723069                       4001027131989
   17    Shop5781552 Store        5781552                       1005001376065783
   18    Shop900236246 Store      900236246                     1005001399658835
   19    Shop900254249 Store      900254249                     1005001415666090
   20    Shop910320091 Store      910320091                     1005001396015344
   21    Shop910348115 Store      910348115                     10000424457814
   22    Shop910349117 Store      910349117                     1005001314277014
   23    Shop910364203 Store      910364203                     1005001506957494
   24    Shop910372227 Store      910372227                     1005001346162046
   25    Shop910567268 Store      910567268                     1005001485412328
   26    Shop910570263 Store      910570263                     1005001466850075
   27    Shop910655015 Store      910655015                     1005001598228477
   28    SOLUDOSO Store           5834070                       1005001501202642
   29    SPX-GROUP Store          910357328                     1005001453516909
   30    Turquaz Store            900251167                     1005001403597624
   31    yuchenmaoyi Store        910619004                     1005001512519102
   32    AxxuuShop                A34VMGMJ8H79BS                B07VWF1Q4K
   33    Hpwas                    A3TTYBHSIAGEMA                B07VWF1Q4K
                                                                B081DWPF8T
   34    Per Zeal                 A2V0GGS1757V6A                B08GKQL7PZ


                                              22
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 23 of 30

                                                          Case No. 20-cv-62455-BLOOM/Valle


              Defendant /
  Def.                                Financial Account            Branded Item’s ASIN /
          Seller ID or Subject
  No.                                    Information             Infringing Product Number
             Domain Name
                                                                B07YDQCV7Q
   35    SANHION                 A24XT1ZC8N9645                 B07PRL9WBK
                                                                B07YZGY2CK
   36    xinta5015               A22ZTA8VKCD23                  B07XRLJPQ1
   37    YGSM                    A3359MOO4VTF89                 B08H5M44PM
   38    cmofashion.com          payment@kisscas.com
   39    first-and-best          tharidu7th@gmail.com
   40    imaasmuj-0              asmuji.imam17@yahoo.com        IMAM ASMUJI
   41    lemonjy-19109           zengq9305@163.com
   42    lumo_7459               mooreluke196@gmail.com         392546363928
   43    renun-mala              renunganmalam12@gmail.com      RENUNGANMAL
   44    ressyol_0               ressa.yola793@gmail.com        RESSAYOLA79
   45    s1sw4_xyz               wsis403@yahoo.com              402454746719
   46    sg8450048-3             gunawansempak1@gmail.com       GUNAWANSEMP
   47    shha-3126               shonhaji587@yahoo.com          SHONHAJI587
   48    suggle_0                sugenggleder78@gmail.com       SUGENGGLEDE
                                 1521102362932853247-84-3-
   49    Big Boom.               26193-2518758043               5d47f48e8b2c3701010460ae
   50    burbuybuy3              5e390d6b1436d40301680acd       5e3ce5858b45130101f751de
   51    Cyan.                   5cb819028b45130301997268       5d45555c1436d401011d8978
   52    Fairy Jewelry Two       5d95493c28fc71030132422f       5dcf4a8d8b451301018bc8e0
   53    HotwaterDDD             5d1198178b2c3703011bb641       5d47f48e8b2c3701010460ae
   54    HUIYA-JJY1              5cce3d008b45130301e991e3       5cf77ce46ecda80101a58449
   55    i Bags                  5df870af8b4513030108f648       5e0467ef8b2c3701010b377b
   56    Locosweet               5d119ae68b2c3703011bdb24       5d47fb411436d401015b4ba8
   57    QBQlueluelue            5d1198bc8b2c3703011bbf12       5e1d622d36b54d0101f1b0d3
   58    QJINTIMATES             5ad54e2d8b2c3703814d5c13       5ccf98468b45130101fe18c2
         RMM Jewelry Office
   59    Store                   5b6e9e881436d403a1a9fc7e       5b90ef281436d40171ab5f0d
   60    SLivest                 5d3919f636b54d0301b6b460       5d3a8cfd28fc710101e325b8
   61    Struck                  5af5301e1436d4031416f3c4       5d66525f1436d40101c18a06
   62    Watty                   5b14fa651436d40306a6c318       5e7f125b28fc710101649628
                                 1504771255816538134-135-3-
   63    Wright                  26193-2999195761               5e43c9d68b2c370101411330
   64    YBH009                  5dafc1f136b54d030149a413       5ea13aaa8b451301011338b4
                                 1519287985595566570-168-3-
   65    yingyingying            709-4052532329                 5d47fb411436d401015b4ba8
   66    Bangkok Bromello        5f8612d5588d3a0049b97a27       5f8f952feda09e3165d0f5c8
   67    Chengxiaowei            59660d544b913a66ef55616d       59c9062177cc4e6822b6f6ce
   68    Cool small appliances   57834ed5f1ab1f1150bea6e9       5b8e337a1f48db1a2accc2d9
   69    coriastore              5e5737f3579a4416037f6224       5e5b49d099d83aad19fd337a
   70    huabang                 5b1fa32bdaac450e927aa26b       5daab70e0c06280c81496e03


                                             23
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 24 of 30

                                                           Case No. 20-cv-62455-BLOOM/Valle


               Defendant /
  Def.                                 Financial Account            Branded Item’s ASIN /
          Seller ID or Subject
  No.                                     Information             Infringing Product Number
              Domain Name
   71    ivettelopez              5f4339968dc68c8e2cb3bb7e       5f6abbb33e645badc0590210
   72    mcsmistedmoa             5e910b112522bc14f3c767c4       5f6962b6f949c90044d4d43d
   73    Miss you grocery store   5b853f47c62b5518d7c48429       5cf5dea165cf1b40fbfacbd7
   74    Pretty Purse             5f73a8051d28c82b974b30c3       5f73be878fd7950041d5fe97
   75    sxzyyouth53              5a30dd15dc7a910d7a7ecf2d       5d8b35b7641b0808fa336311
   76    zhangjianjun             583eeb56f097ec1b8a861212       5cadf203ad16db2873048a35
   77    ZLX888888                5915300f7547937a28c818cd       5d71de9cebeacc531c9cdef7
   78    a191427609               21145239                       564947774
   79    Ace216                   21163547                       465127976
   80    ado527                   21193874                       472030466
   81    Aihyhy123                21421913                       513374603
   82    Aiyinghai                21135284                       433005002
   83    aiyingying2019           21123395                       462136056
   84    Amiri hongkong           21251655                       467643560
   85    amwu123                  21142639                       512503607
   86    anni001                  21167044                       518568595
   87    asd2023138               21196856                       564271362
   88    ashop369                 20968696                       506506453
   89    b332492                  21556510                       561125919
   90    b332493                  21554891                       559057462
         Baichengstore01 a/k/a
   91    TopSportmarket1688       21050386                       479522407
   92    baitong512               21062999                       457111213
   93    Baobao8866               21057019                       526654889
   94    baoge66                  21441828                       561148998
   95    baolanbelt               21357514                       571762043
   96    Bdwuhaodian              21218622                       516649382
   97    Belt588888               21410076                       504780530
   98    Belt888pp                21102566                       422187262
   99    Beltbrand08              21085066                       510531859
  100    Beltbrandaaa3            21432729                       515797378
  101    Beltluo1314              21412760                       505408844
  102    Bggoo                    21227547                       508588683
  103    bick_jewelry             21090062                       555514064
  104    boutique_store_01        21567604                       569065269
  105    brand_logo_mm            21133397                       556264226
  106    Brand520                 21163564                       436522226
  107    bucksstore               21358124                       571805537
  108    Casualshoes0021          21246293                       483590567
  109    casualv9                 21085193                       568978547
  110    cc0917                   21545313                       552185948
  111    chandlershop             21357526                       571976350


                                              24
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 25 of 30

                                                         Case No. 20-cv-62455-BLOOM/Valle


               Defendant /
  Def.                               Financial Account            Branded Item’s ASIN /
          Seller ID or Subject
  No.                                   Information             Infringing Product Number
             Domain Name
  112    chen789                 20629597                      530372026
  113    chen999                 21386423                      532499918
  114    chenjuhao668            21427235                      512843771
  115    Chenlu2202              21244769                      515939049
  116    chicagoshop             21358384                      571410246
  117    Children2018            20979653                      499892247
  118    clothes_shoe_store_2    21533633                      546867191
  119    cuciwatch               20696585                      524151017
  120    cwj520                  21276651                      488200492
  121    cwj668                  21412053                      505959031
  122    Cy2345                  21425305                      515024537
  123    dd886                   21264775                      515586731
  124    deandrebags             21357521                      571848065
                                                               505216475
  125    deluxejewelry           21381273                      564592586
  126    Designer_shoe_2019      21218539                      514848069
  127    dg88888                 21398654                      572975357
  128    Dhgate5858              21111221                      515797819
  129    dhh0307                 21269374                      505657960
  130    dhxiaol                 21107130                      531298070
  131    dhzhenghaiy             21123321                      534450686
  132    dioo_03                 21568155                      569516204
  133    dioo_05                 21570824                      572029957
  134    Dsf197512               21237407                      449932396
  135    dwdw008                 21061730                      526959821
  136    dyh16031                21430514                      527513245
  137    Dzxgs888                21345306                      526904314
  138    Dzxgsww                 21345579                      526946876
  139    Ess277                  21329298                      508428997
  140    factorystore2016        20297925                      463284564
  141    fancy_shoes1            21248737                      528244993
  142    fantasyjewelry888       21392902                      537921627
  143    Fashioga                21173761                      514654286
  144    fashion_shoes002        20901914                      528292737
  145    fashion_shoes580        21051773                      528296958
  146    fashion_shoes888        20738773                      528305588
  147    fashion_shoes998        21010340                      528302006
  148    fashionbrandbags2021    21439379                      580596801
  149    fashionjewelry886       21025929                      526621436
  150    Feng169                 21414202                      507362510
  151    fjbagstoday             21464041                      550836574
  152    freepat                 21501637                      543340885


                                            25
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 26 of 30

                                                          Case No. 20-cv-62455-BLOOM/Valle


                Defendant /
  Def.                                Financial Account            Branded Item’s ASIN /
           Seller ID or Subject
  No.                                    Information             Infringing Product Number
              Domain Name
  153    g710026851               21554034                      561140109
  154    gods_shop_shoes_02       21524323                      542996051
  155    good_shop116             21099786                      514762226
  156    Grass1                   20986356                      457136844
  157    Gucci16888               21361618                      526852046
  158    Hackermissac             21136130                      515243679
  159    Haihaiying2019           21295094                      514431436
  160    handbags06               21558810                      561544568
  161    hanmeimeibags            21357781                      571748340
  162    hhh1                     21556892                      559851454
  163    hhjj265                  21123358                      455297765
  164    hhl1213                  21276374                      567495895
  165    Hi_wow                   21153018                      505712487
  166    high_quaity_shoes_01     21518463                      543536188
  167    Highquality323           21419874                      515212310
  168    highqualitystore998      21418962                      515338929
  169    hkj662604                21411875                      505085810
  170    hnh1938                  20914451                      455298820
  171    homec                    21227836                      503977171
  172    huan505090842            21177833                      567446222
  173    hx521                    21161297                      470641873
  174    Hyy0429                  21202716                      441367055
  175    iphoney6                 21210062                      583069377
  176    isok                     21206457                      484593740
  177    jackbelt                 21357777                      571659268
  178    jiji2074                 21548085                      553512834
  179    jincheng8888             21550479                      556276384
  180    jinsheng66               21182686                      436833998
  181    jinteng58                21548264                      555703686
  182    July01                   21125429                      533141932
  183    kiko6                    20599612                      463300742
  184    Kirin002                 21187512                      514332660
  185    langhua2019              21208860                      489302835
  186    laoye123                 21086759                      506579262
  187    leegucci                 21199350                      492084844
  188    Lemon6                   20653387                      466157037
  189    lerben                   21136646                      567187235
  190    Lhoo                     21226335                      506004928
  191    li788348                 20769521                      513035961
  192    liao0243420              21061228                      477113314
  193    libo001                  21566791                      571364310
  194    lilishen666              21295322                      474209544


                                             26
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 27 of 30

                                                          Case No. 20-cv-62455-BLOOM/Valle


               Defendant /
  Def.                                Financial Account            Branded Item’s ASIN /
           Seller ID or Subject
  No.                                    Information             Infringing Product Number
              Domain Name
  195    lilu888                  21554447                      559008759
  196    limeixie                 21093763                      530095980
  197    Lj0902                   21118046                      514661324
  198    lming1123                21413772                      525901076
  199    Logodhgate258            21422734                      513922045
  200    Longyuling2016fa         21290843                      525914199
  201    lovebaby666              21422593                      511455273
  202    lovefashion8             21190962                      484602687
         Lq0qh0906 a/k/a
  203    LvShopers                20421200                      485976517
  204    Lqi123                   21205401                      527356896
  205    luckyhome0711            21010722                      547030202
  206    Lucy986                  21176310                      527115373
  207    luleilei                 21121248                      504350861
  208    luxecollection           21247145                      528268180
  209    luxurybedding            21564597                      570225607
  210    Lvluxurystore            21434488                      516123927
  211    lwxshop                  21357533                      571997876
  212    lxn250                   21197692                      504676518
  213    marrybetter              21102149                      422589619
  214    mensfashion11            21549297                      553872146
  215    ming919298               21185286                      437198157
  216    mm0917                   21548262                      553253889
  217    Mn180                    21224414                      464098341
  218    Newbags2019              21196031                      476007530
  219    ngwbkbxxn                21429029                      551604367
  220    Nice2019                 21204256                      527725988
  221    nikeairmaxinvigor        21104566                      517049349
  222    Ohmygod11                21433715                      516221200
  223    Outdoorsport_1           21414211                      511547142
  224    Pan39393399              21345461                      508195704
  225    Perfect_v8               20826136                      514927731
  226    Pippenshoes              21083698                      449822193
  227    porzingisshoes           21357793                      571853285
  228    premium_store_shoes      21497463                      539191791
  229    Q13319482396             21449037                      527365258
  230    qiye002                  21410534                      556268678
  231    qiye006                  21410784                      516685835
  232    qiye2020                 21410226                      549462710
  233    quennel_luxury_facto     21224383                      517449330
  234    Race_sneaker_factory     21224607                      514487973
  235    Redbottoms886            21263637                      516238277


                                             27
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 28 of 30

                                                          Case No. 20-cv-62455-BLOOM/Valle


               Defendant /
  Def.                                Financial Account            Branded Item’s ASIN /
           Seller ID or Subject
  No.                                    Information             Infringing Product Number
              Domain Name
  236    Rhytonsneaker            21161898                      479691477
  237    rookiepolos              21357517                      571898303
  238    Rui585888                21191847                      474924801
  239    ruiaji123                21225980                      478531544
  240    Ruirui1688               21185448                      486914510
  241    runningwithme10          21228386                      561168245
  242    Sheng8800                20939378                      466342306
  243    shoe_base118             21110092                      528276465
  244    shoe_seller18018         21122634                      528307796
  245    shoes_base               21107631                      528303116
  246    shoes_base118            21147558                      528338227
  247    shoes_factory118         21112344                      528341646
  248    shoes_suppliers888       21107617                      528278405
  249    shoes_wholesaler118      21148835                      528294898
  250    shopwatch                21401572                      505034360
  251    shuainan18688            21247366                      478650481
  252    shuhuangzhen             21464139                      530580978
  253    Shulinshoesshop888       20819009                      475265316
  254    siyuexiaocha             20034813                      475637586
  255    skynorthface             21217649                      567208735
  256    smartbabystore           21169479                      491039963
  257    smithbelt                21357774                      571644727
  258    smj849880872             20972025                      550283562
  259    sneaker2019              21098826                      568942747
  260    Sneakersfr               21273593                      481049527
  261    soccer_jersey2019        21211314                      526916857
  262    Soloka_bag_store         21357772                      527836718
         Sportmarket001 a/k/a
  263    Mcqueen Shoe             21046802                      488729823
         sports shoes a/k/a
  264    mvp350boost              20819734                      493244462
  265    sports0shoes             21081257                      512715345
  266    sshoe1                   21552681                      562573209
  267    ssshoe                   21560859                      565161971
  268    sunjingrong              20981174                      492797361
  269    supplierwatch            21224483                      529456656
  270    surperme521              21207424                      500884708
  271    sw_watches               20788327                      531495315
  272    Tang15388                21418952                      526649130
  273    theshybelt               21357512                      571790585
  274    tradeworld001            21374845                      515364532
  275    trytrytry                20803847                      485660692


                                             28
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 29 of 30

                                                          Case No. 20-cv-62455-BLOOM/Valle


               Defendant /
  Def.                                Financial Account            Branded Item’s ASIN /
           Seller ID or Subject
  No.                                    Information             Infringing Product Number
              Domain Name
  276    tshirts668               21466679                      525718656
  277    Tttt555                  21162844                      526730530
  278    upline                   21557000                      561901427
  279    vj6677                   20899929                      504002224
  280    vv577uu                  21563468                      566710219
  281    W76532703                21186852                      438075162
  282    Wadeluo                  20981510                      490766009
  283    watch1888                21066184                      551901979
  284    watches2019_1            21357501                      571600626
  285    watchok                  21439686                      522671158
  286    wb12                     21168195                      560236786
  287    wert88898                20539551                      495486737
  288    Wsdyyy                   21162815                      434064848
  289    wufeizhi1990             21202510                      571729037
  290    wujin1314                21039766                      514962437
  291    Ww66871bb                21226028                      514159408
  292    www5822                  21397996                      510165267
  293    x0610                    21466904                      569153028
  294    X998                     20826230                      411384755
  295    Xiangguibagsoes2020      21427206                      514621297
  296    Xiangxiang2015           21225976                      474595925
  297    Xiaohan11                21044304                      478420483
  298    Xiaomao58                21227961                      527731906
  299    xingxing2b               21531758                      554150825
  300    xsguoji_001              21528080                      545603683
  301    xue998                   21160567                      461531533
  302    xx992                    21230658                      458541659
  303    xx994                    21217683                      560835419
  304    y0218                    21464432                      567513949
  305    Yangbie1203              21425805                      512362188
  306    ycf1638812               21226196                      504344854
  307    ycf1638813               21226388                      504370266
  308    yd1996                   21433365                      573162678
  309    ye08175012               21171594                      504576609
  310    yeezy750_2019            21241203                      499112860
  311    Yhws1388                 21162702                      527201677
  312    yidalifushi              21307627                      506174131
  313    Yingbaiaini1314          21162710                      433591958
  314    yinhong2                 21163350                      456742062
  315    Yomeiyo                  20907407                      471038462
  316    you002                   20915739                      476235295
  317    Ysm3344                  21226401                      475815495


                                             29
Case 0:20-cv-62455-BB Document 25 Entered on FLSD Docket 12/21/2020 Page 30 of 30

                                                         Case No. 20-cv-62455-BLOOM/Valle


               Defendant /
  Def.                               Financial Account            Branded Item’s ASIN /
          Seller ID or Subject
  No.                                   Information             Infringing Product Number
              Domain Name
  318    yttfyift                21169679                      569016893
  319    yundu693                21492179                      567498747
  320    yunqi122                21513105                      559114736
  321    Yuwe68444               21108308                      471855665
  322    Yxl86                   20326067                      506026331
  323    yyang6868               21121483                      505182529
  324    z18673378183            21405111                      571422282
  325    z202078                 21550470                      571671098
  326    zelingbaby              21133659                      461514991
  327    Zhangchen147            21414491                      507273502
  328    zhouhuixiang09          21478142                      531002101
  329    zhsgdhr123              19171152                      588257229
  330    Zhujuan1987             21248486                      529516295
  331    zling0918               21414011                      516933671
  332    Zsh8888                 21195761                      449452435
  333    Zteng1122               21227665                      454117715
  334    zuonianzg6              21086561                      504736036
  335    zxc168666               20716862                      407240524
  336    zxcvb168                21209704                      491453839
  337    Zyh2019                 21411019                      505498821
  338    zym1995                 21220074                      504138791
  339    Zyp1971126              21204334                      447784138
  340    zz984                   21207169                      560293545




                                            30
